DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              JUNIOR VOLCY,
                                Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-1246

                           [August 13, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;     Glenn    Kelley,     Judge;     L.T.    Case     No.
502015CF008646AMB.

  Antony P. Ryan, Regional Counsel, Louis G. Carres, Assistant
Regional Conflict Counsel, Office of Criminal Conflict and Civil Regional
Counsel, Fourth District, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Anesha Worthy,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

WARNER and MAY, JJ., and HILAL, JENNIFER, Associate Judge, concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.